Banke, Presiding Judge.
The appellant was convicted of obstructing an officer. His sole contention on appeal is that the evidence was insufficient to support the jury’s verdict.
*179Decided May 16, 1988.
Verna L. Smith, for appellant.
Carl A. Veline, Jr., Solicitor, James F. Garnett, Assistant Solicitor, for appellee.
The appellant was stopped by a Georgia State Patrol officer on suspicion of driving under the influence and was given a field sobriety test. Based on the test results, he was informed by the trooper that he was under arrest for driving under the influence of alcohol and was told to get into the patrol car. The trooper testified that the appellant refused to enter the patrol car and that, as he was attempting to handcuff the appellant, the appellant attempted to strike him. A scuffle ensued in which the appellant sustained a head injury. The appellant’s version of the arrest was somewhat different from the trooper’s. He testified that he was struck on the head while attempting to lock up his vehicle and that the trooper threatened to shoot him when he ran into the roadway seeking assistance for his injury. Held-
OCGA § 16-10-24 makes criminal the knowing and wilful obstruction or hinderance of any law enforcement officer in the lawful discharge of his official duties. Whether or not the actions of appellant constituted such conduct was for the jury to decide. Sapp v. State, 179 Ga. App. 614 (1) (347 SE2d 354) (1986). We hold that, pursuant to the standard of review set forth in Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), the evidence was sufficient to support the appellant’s conviction.

Judgment affirmed.


Birdsong, C. J., and Beasley, J., concur.